EXHIBIT 10.1
 
ROBERT GIULIANO EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT, dated December 13, 2012 (“Effective Date”), is
between Bryce Rx Laboratories, Inc. (“Company”) and Robert Giuliano
(“Employee”).


WITNESSETH:


WHEREAS, on the Effective Date, all of the outstanding shares of stock of the
Company were sold to Sunpeaks Ventures, Inc.;


WHEREAS, Employee has been employed by Company before the sale of its stock and
Employee possesses a great deal of knowledge about the business affairs of
Company;


WHEREAS, the Board of Directors of Company considers it to be in the best
interests of Company that Employee remain with Company and continue to devote
his attention to Company;


WHEREAS, to induce Employee to remain in the employ of Company, Company desires
to enter into this Agreement with Employee; and


WHEREAS, Employee desires to have Company agree to employment and agrees to be
bound by the covenants herein;


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth hereinafter, Company and Employee agree as follows:


1.            Term.  Company shall employ Employee for a period of four (4)
years commencing on the Effective Date and ending on December 31, 2016,
provided, however, if no default by Employee under this Agreement has occurred
and is continuing, or this Agreement has not been terminated earlier as provided
herein, Employee may extend this Agreement for one (1) additional year upon the
mutual written agreement of both parties (“Term”).


2.            Duties.


(a)           During the Term, Employee will be employed as an advisor to work
up to four (4) days per week at the Company’s request and as determined by
Company, in its sole discretion, and, in addition, in such other capacity or
capacities for Company as may be determined from time to time by or under the
authority of the Board of Directors, President or Chief Executive Officer of
Company, and he will devote his skill, knowledge and working time to the
conscientious performance of his duties.


(b)          Employee hereby represents that his employment hereunder and
compli­ance by him with the terms and conditions of this Agreement will not
conflict with or result in the breach of any agreement to which he is a party or
by which he may be bound.
 
 
Page 1 of 5

--------------------------------------------------------------------------------

 


3.            Compensation.  Compensation.  As compensation for the duties to be
performed by Employee hereunder, Company will pay Employee during the Term an
annual salary of $155,000, less any deductions and withholdings required by law,
paid in equal installments as the Company may reasonably determine based upon
the payment periods for its other employees.


4.            Expenses.  Company will reimburse Employee for reasonable travel,
lodging and meal expenses incurred by him in connection with his performance of
services hereunder upon submission by him of evidence, satisfactory to Company,
of the incurrence and purpose of each such expense, all subject to the expense
reimbursement policies of the Company established from time to time.


5.            Benefits.  Company will, at its expense, provide medical insurance
and other benefits comparable to those currently provided to other similarly
situated employees of Company or such other comparable programs as the Board of
Directors of Company, in its sole discretion, shall determine.


6.            Termination Provisions.


(a)           Automatic Termination.  Employee’s employment hereunder shall
automatically terminate upon his death or “disability” (as hereinafter
defined).  For purposes of this Agreement, “disability” is defined to mean that,
as a result of Employee=s incapacity due to physical or mental illness, Employee
shall have been absent from his duties as described hereunder (or any other
capacity in which he then serves) for six (6) consecutive months.


(b)           Cause Termination.  Company may terminate Employee’s employment
for “cause (as hereinafter defined).  For purposes of this Agreement, Company
shall have “cause” to terminate Employee=s employment hereunder upon (i) the
willful failure by Employee to substantially perform his duties and continuance
of such failure for more than twenty (20) days after Company notifies Employee
in writing that he is failing to substantially perform his duties; (ii) the
engaging by Employee in serious misconduct which is injurious to Company or its
reputation; or (iii) the conviction of Employee in a court of proper
jurisdiction of a crime which constitutes a felony.


(d)          Voluntary Termination by Employee.  Employee may voluntarily
terminate his employment with the Company at any time upon ninety (90) days
prior written notice; however, upon receipt of such termination notice, Company,
at its sole discretion, shall have the right to accelerate Employee’s
termination to any date within such ninety (90) day period.


(c)           Payments upon Certain Terminations.  If Employee’s employment is
terminated upon Employee’s death or disability, or Employee terminates his
employment voluntarily, or the employment of the Employee by the Company is
terminated for any reason other than the Company’s termination of the Employee
without cause, Company shall continue to pay Employee his compensation as
provided in Section 3 through and including Employee’s date of termination, but
shall cease any payment of employment compensation at the date of
termination.  If Employee’s employment is terminated by the Company without
cause, Company shall continue to pay Employee his compensation as provided in
Section 3 through and including December 31, 2017.
 
 
Page 2 of 5

--------------------------------------------------------------------------------

 


7.            Arbitration.  Any controversy or claim arising out of or relating
to this contract, or the breach thereof, shall be settled by arbitration
administered by the American Arbitration Association in accordance with its
Commercial [or other] Arbitration Rules including the Optional Rules for
Emergency Measures of Protection, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.  Within
15 days after the commencement of arbitration each party shall select one person
to act as arbitrator and the two selected shall select a third arbitrator within
ten days of their appointment.  If the arbitrators selected by the parties are
unable or fail to agree upon the third arbitrator, the third arbitrator shall be
selected by the American Arbitration Association.  The place of arbitration
shall be Connecticut.  Consistent with the expedited nature of arbitration, each
party will, upon the written request of the other party, promptly provide the
other with copies of documents relevant to the issues raised by any claim or
counterclaim on which the producing party may rely in support of or in
opposition to any claim or defense.  Any dispute regarding discovery, or the
relevance or scope thereof, shall be determined by the chair of the arbitration
panel, which determination shall be conclusive.  All discovery shall be
completed within 60 days following the appointment of the arbitrators.  The
arbitrators will have no authority to award punitive or other damages not
measured by the prevailing party’s actual damages, except as may be required by
statute.  Each party shall bear its own costs and expenses and an equal share of
the arbitrators’ and administrative fees of arbitration.


8.            Successors; Binding Agreement.  Company will require any successor
(by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of Company, by agreement in form and substance
reasonably satisfactory to Employee, expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform it if no such succession had taken place.  Failure of
Company to obtain such agreement before the effectiveness of any such succession
shall be a breach of this Agreement and shall entitle Employee to compensation
from Company in the same amount and on the same terms as Employee would be
entitled hereunder if Company terminated his employment other than for “cause as
contemplated by Section 6 hereof, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the date of termination.  This Agreement shall inure to the benefit of
and be enforceable by Employee=s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.  If
Employee should die while any amounts would still be payable to him hereunder if
he had continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to Employees
devisees, legatee, or other designee or, if there be no such designee, to his
estate.


9.            Notices.  All notices, requests, demands, consents, and other
communications which are required or may be given under this Agreement
(collectively, the “Notices”) shall be in writing and shall be given either (a)
by personal delivery against a receipted copy, or (b) by overnight FedEx
delivery, to the following addresses:
 

(i) If to Employee:     Robert Giuliano   to the most recent address on record
with Company     (ii) If to the Company:   c/o Sunpeaks Ventures, Inc.
9337 Fraser Avenue
Silver Spring, MD 20910
Attention:  Mackie Barch

 
or to such other address of which written notice in accordance with this Section
9 shall have been provided by such party.  Notices may only be given in the
manner hereinabove described in this Section 9 and shall be deemed received when
given in such manner.
 
 
Page 3 of 5

--------------------------------------------------------------------------------

 


10.          Miscellaneous.  No provisions of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is approved
by the Board of Directors of Company or a person authorized thereby and is
agreed to in a writing signed by Employee and such officer as may be
specifically designated by the Board.  No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party that are not set forth expressly in this
Agreement.  The validity, interpretation, construction, and performance of this
Agreement shall be governed by the laws of the State of Maryland.


11.          Validity.  The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.


12.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
 
Page 4 of 5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
 

WITNESS:        EMPLOYEE:             /s/ illegible   By: /s/ Robert Giuliano
(SEAL)       Robert Giuliano             WITNESS:    
COMPANY:
Bryce Rx Laboratories, Inc.
            /s/ illegible   By: /s/ Robert Giuliano (SEAL)

 
 
Page 5 of 5

--------------------------------------------------------------------------------